EXHIBIT 5.1 May 20, LoJack Corporation 200 Lowder Brook Drive, Suite 1000 Westwood, Massachusetts 02090 Re:Registration of Shares Under the LoJack Corporation 2008 Stock Incentive Plan Dear Ladies and Gentlemen: In connection with the registration under the Securities Act of 1933, as amended (the “Act”), by LoJack Corporation,a Massachusetts corporation (the “Company”), of 2,000,000 shares of its common stock, par value $.01 per share (“Common Stock”), that are to be offered under and are issuable upon the exercise of options granted and to be granted pursuant to the provisions of the Company's 2008 Stock Incentive Plan (the “Plan”; all such shares issued or to be issued thereunder referred to herein as, the “Registered Shares”), the following opinion is furnished to you to be filed with the Securities and ExchangeCommission (the “Commission”) as Exhibit 5.1 to the
